DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 24 December 2020, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Meikle on 22 Feb 2021.
The claims have been amended as follows: 

6-8.	(canceled)

21.	(currently amended) The tire according to claim 1, wherein a height H1 in the tire radial direction from the groove bottom surface to the rib front end is smaller than [[a]] the length L2 

***
Claims 6-8 are canceled because they were directed to a non-elected species. Claim 21 is amended for consistency with claim 1, which was amended in the Applicant’s reply of 24 December 2020 to recite that “each rib has a groove-bottom connected portion with a length L2 in the tire circumferential direction that is…” (emphasis added).

Reasons for Allowance
Claims 1-3, 10-17, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of U.S. Patent Application Publication No. 2016/0075186 (“Tamura”) and U.S. Patent Application Publication No. 2011/0308681 (“Nakamura”) set forth in the office action of 25 September 2020 represents the closest prior art. As discussed in this office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied on the reasoning provided in paragraph 27 of Tamura (regarding the length L3 of the protruding portion 4t) and had the fins 107/107B added from Nakamura extend from the crown blocks 4 of Tamura by a similar amount (i.e., 11-12% of the distance between adjacent crown blocks 4). See paragraphs 47 and 48 of the office action. However, since paragraph 27 of Tamura specifically teaches that the length L3 of the protruding portion 4t should not be greater than 65% of the circumferential dimension L1 of the main portion 4m of the crown block 4, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fins claim 1 that “each rib has a groove-bottom connected portion with a length L2 in the tire circumferential direction that is in a range of 40% to 100% of a length L3 of the groove bottom surface [of the groove connected to the first sidewall of the V-shaped block] in the tire circumferential direction”. See MPEP 2143.01(V). Claims 2, 3, 10-17, and 20-24 are allowed based on their dependency from claim 1 (but note claims 22-24, which require even longer ribs as a percentage of the groove bottom surface).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744        

/MARC C HOWELL/Primary Examiner, Art Unit 1774